The Chancellor.
Hector Toulmin, the owner of the equity of redemption of the mortgaged premises, makes application for an order setting aside the sheriff’s sale under the execution issued in this cause. The complainant bought the property at that *461sale. The ground on which the application is based is surprise. There is no room to doubt that Mr. Toulmin was surprised by the sale. He supposed that he had an assurance from the sheriff that the sale would not take place on the day-on which the property wTas sold, but would be adjourned, and he appears to have had good reason to believe so. It is to be remembered, however, that the sale was of his own property under decree of foreclosure. He alleges that he was able to save the property by buying it himself at the sale, and would have done so if he had supposed that the sale was to take place on the day when the- property was .sold. He ought now, under the circumstances, to have an •opportunity to redeem it, but he is entitled to nothing more.